UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 23036 BNY Mellon Absolute Insight Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record BNY Mellon Absolute Insight Funds, Inc. BNY Mellon Absolute Insight Multi-Strategy Fund ELECTRA PRIVATE EQUITY PLC Ticker: ELTA Security ID: G29736108 Meeting Date: JAN 25, 2016 Meeting Type: Annual Record Date: JAN 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Dame Kate Barker as Director For For Management 5 Re-elect Francesca Barnes as Director For For Management 6 Re-elect Edward Bramson as Director For For Management 7 Re-elect Ian Brindle as Director For Against Management 8 Re-elect Josyane Gold as Director For For Management 9 Re-elect Roger Perkin as Director For For Management 10 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 11 Authorise Board to Fix Remuneration of For For Management Auditors 12 Authorise Market Purchase of Ordinary For For Management Shares SPIRE HEALTHCARE GROUP PLC Ticker: SPI Security ID: G83577109 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Abstain Management 3 Approve Final Dividend For For Management 4 Re-elect Tony Bourne as Director For For Management 5 Re-elect John Gildersleeve as Director For For Management 6 Re-elect Simon Gordon as Director For For Management 7 Re-elect Dame Janet Husband as Director For For Management 8 Re-elect Robert Lerwill as Director For For Management 9 Elect Danie Meintjes as Director For For Management 10 Re-elect Rob Roger as Director For For Management 11 Re-elect Simon Rowlands as Director For For Management 12 Re-elect Garry Watts as Director For For Management 13 Reappoint Ernst & Young LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise EU Political Donations and For For Management Expenditure 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Approve SAYE Option Scheme For For Management 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Absolute Insight Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 18, 2016
